Order unanimously affirmed *951without costs. Memorandum: Supreme Court properly granted defendant’s motion for summary judgment dismissing the complaint. Plaintiffs, prospective buyers of defendant’s property, allege that, while they were inspecting defendant’s property, plaintiff Jeannette Müller was injured when she slipped on a man-made ridge that was hidden in tall grass. In support of the motion, defendant denied knowledge of the ridge, which was in an unmowed, unimproved section of the property. In response, plaintiffs failed to offer proof to support their contention that the ridge was man-made and that defendant had knowledge of its existence, thereby failing to raise an issue of fact (see generally, Zuckerman v City of New York, 49 NY2d 557, 562). Plaintiffs argue in the alternative that the ridge was “clearly not an invisible obstacle” and that defendant therefore cannot claim lack of notice of the ridge. However, under those circumstances, defendant would have no duty to warn. There is no duty to warn of “ ‘a condition that can be readily observed by the reasonable use of senses’ ” (Cimino v Town of Hempstead, 110 AD2d 805, 806, affd 66 NY2d 709, quoting Olsen v State of New York, 30 AD2d 759, affd 25 NY2d 665; see also, Zaffiris v O’Loughlin, 184 AD2d 696). (Appeal from Order of Supreme Court, Ontario County, Henry, Jr., J.—Summary Judgment.) Present—Denman, P. J., Green, Hayes, Balio and Fallon, JJ.